
	

114 HR 4540 IH: SNAP Empowerment and Accountability Act of 2016
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4540
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Aderholt introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide clarity regarding States’ ability to manage the supplemental nutrition assistance
			 program (SNAP) and to provide States with funding to treat drug addiction
			 in the SNAP population.
	
	
 1.Short titleThis Act may be cited as the SNAP Empowerment and Accountability Act of 2016. 2.Drug testing (a)Amendment to the Food and Nutrition Act of 2008Section 5(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(b)) is amended by striking the period at the end by inserting the following:
				
					but a State agency, in its sole discretion, may impose a standard of eligibility based on the
			 results of testing for use of controlled substances. The Secretary shall
			 not disapprove a plan of operation due solely to the fact that a State
			 agency imposes a standard of eligibility based on the results of testing
			 for controlled substances..
 (b)Amendment to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996Section 902 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862b) is amended—
 (1)by inserting , including supplemental nutrition assistance program benefit recipients, after recipients the 1st place it appears, and (2)by striking welfare the last place it appears.
				3. Treatment for individuals tested for drug use for eligibility determination under the supplemental
			 nutrition assistance program
 (a)In generalThe Administrator of the Substance Abuse and Mental Health Services Administration shall award grants to States to defray the costs of providing treatment to individuals who test positive for a controlled substance under section 5(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(b)) and who are identified by the States as needing treatment for the abuse of such substance.
 (b)DefinitionIn this section, the term State has the meaning given to that term in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012).
 (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $600,000,000 for each of fiscal years 2017 through 2021.
			4.Standard utility allowances based on the receipt of energy assistance payments
 (a)Standard utility allowanceSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended— (1)in subsection (e)(6)(C)(iv)(I) by striking $20 and inserting $50, and
 (2)in subsection (k) by striking paragraph (4) and inserting the following:  (4)Third-party energy assistance paymentsFor purposes of subsection (d)(1), a payment made under a State law (other than a law referred to in paragraph (2)(G)) to provide energy assistance to a household shall be considered money payable directly to the household..
 (b)Energy assistance threshold amountSection 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(a)) is amended by striking $20 and inserting $50.
			5.Effective date; Application of Amendments
 (a)Effective dateExcept as provided in subsection (b), this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentsThe amendments made by this Act shall not apply with respect to certification periods that begin before the date of the enactment of this Act.
			
